Gardner, Presiding Judge.
This case arose in the Civil Court of Fulton County wherein William 0. Stuart and Gloria Stuart brought a money action against Arthur Construction Company and Arthur Whitehill. The defendants filed answers and cross-actions to which the plaintiffs demurred. The trial court overruled the demurrers and it is on this judgment that the case is here for review.
Where, as here, there is no final judgment excepted to in the bill of exceptions, the writ of error must be dismissed by this court. See Knights of the Ku Klux Klan v. Terrell, 155 Ga. 374 (116 S. E. 793), and American Agricultural Chemical Co. v. Bank of Madison, 34 Ga. App. 62 (128 S. E. 208).

Writ of error dismissed.


Townsend and Carlisle, JJ., concur.